PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Alhassan et al.
Application No. 16/270,177
Filed: 7 Feb 2019
For: METAL ORGANIC CHEMICAL VAPOR DEPOSTION (MOCVD) TUNNEL JUNCTION GROWTH IN III-NITRIDE DEVICES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed August 09, 2021, which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 01, 2021.  The issue fee payment was received on June 01, 2021.  Accordingly, the application became abandoned on June 02, 2021.  A Notice of Abandonment was mailed on June 07, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of executed Declaration under 37 CFR 1.63 for Inventors Abdulrahman Albadri, Ahmed Alyamani, Steven P. DenBaars, James S. Speck and Abdullah Ibahim Alhassan, (2) the petition fee of $2100, and (3) an adequate statement of unintentional delay.  

With regards to item (3), petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137.  As of December 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a).  Since the statement on the instant petition cites 37 CFR 1.137, the statement is being construed as the statement required by 37 CFR 1.137(a).  Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET